AllianceBernstein Third Quarter 2007 Review Third Quarter 2007 Review Gerald M. LiebermanPresident & Chief Operating Officer Lewis A. SandersChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. October 24, 2007 AllianceBernstein Third Quarter 2007 Review In light of Regulation FD, management will be limited in responding to inquiries from investors or analysts in a non-public forum. Certain statements in this presentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from futureresults expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following:the performance of financial markets, the investment performance we achieve for our clients, general economic conditions, future acquisitions,competitive conditions, and government regulations, including changes in tax rates. We caution readers to carefully consider our forward-lookingstatements in light of these factors. Further, these forward-looking statements speak only as of the date on which such statements are made; weundertake no obligation to update any forward-looking statements to reflect subsequent events or circumstances. For further information regardingthese forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” in Item 1A of Form 10-K for the yearended December 31, 2006 and in Part II, Item 1A of Form 10-Q for the quarter ended June 30, 2007. Any or all of the forward-looking statementsthat we make in Form 10-K, Form 10-Q, this presentation, or any other public statements we issue may turn out to be wrong. Of course, factors otherthan those listed in “Risk Factors” and those listed below could also adversely affect our revenues, financial condition, results of operations, andbusiness prospects. The forward-looking statements we make in this presentation include estimated earnings guidance and related assumptions provided for full year2007. The earnings guidance is based on a number of assumptions, including, but not limited to, the following: net asset inflows continuing afterSeptember 30, 2007 at levels similar to the third quarter of 2007 (adjusted to exclude the above mentioned index terminations) and assumes equityand fixed income market returns at annual rates of 8% and 5%, respectively, for the fourth quarter. Net inflows of client assets are subject todomestic and international securities market conditions, competitive factors, and relative performance, each of which may have a negative effect onnet inflows; capital market performance is inherently unpredictable. In view of these factors, and particularly given the volatility of capital markets(and the effect of such volatility on performance fees and the value of investments in respect of incentive compensation) and the difficulty ofpredicting client asset inflows and outflows, our earnings estimates should not be relied on as predictions of actual performance, but only asestimates based on assumptions that may or may not be correct. There can be no assurance that we will be able to meet the investment and servicegoals and needs of our clients or that, even if we do, it will have a positive effect on the company’s financial performance. The forward-looking statements we make in this presentation also include our anticipation that the level of net asset flows into our institutionalchannel will improve in 2008 due to our growing momentum in the defined contribution market, that robust growth will continue in our private clientchannel, and that we are optimistic about the long-term outlook for our retail business. The market for defined contribution plan investment servicesis highly competitive and we may not be successful in winning new mandates. Also, before they are funded, institutional mandates do not representlegally binding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times wecurrently anticipate. Growth in the private client and retail channels may be impaired by changes in competitive and securities market conditions andrelative performance. The actual performance of the capital markets and other factors beyond our control will affect our investment success forclients and asset inflows. Cautions regarding Forward-Looking Statements Propriety - For AllianceBernstein L.P. use only 2 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only *12 months ending September 30, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - U.S. 3 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only *12 months ending September 30, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - Non-U.S. 4 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only < Growth services performed especially well < Value services were weak < Fixed Income services were slightly negative < Hedge fund returns were disappointing, especially in diversified services < Blend Strategies were respectable, with strength in U.S. and International services and weakness in Emerging Markets Relative Performance Summary 5 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Three Months Ended September 30, 2007 $ Millions Changes in Assets Under ManagementBy Channel 6 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Twelve Months Ended September 30, 2007 $ Millions Changes in Assets Under ManagementBy Channel 7 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Three Months Ended September 30, 2007 $ Millions Changes in Assets Under ManagementBy Investment Service 8 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Twelve Months Ended September 30, 2007 $ Millions Changes in Assets Under ManagementBy Investment Service 9 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only < Value and Blend services accounted for 80% of all new accounts < Global and International services accounted for approximately 86% of all new accounts < The pipeline of won but unfunded new mandates remains substantial, but declined somewhat in the quarter < Defined Contribution gaining traction in marketplace (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. Institutional Investments: Third Quarter Highlights 10 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only < Substantial growth in U.S. Funds offset by: Ø Non-U.S. weakness Ø Increased investment minimums on certain SMA services < “Investment Strategies for Life” growing worldwide: Ø Wealth Strategies services ~$14 billion in assets(2) Ø Retirement Strategies (over $1 billion in AUM) received stellar results in PlanAdviser magazine survey Ø CollegeBoundfund AUM at $8.5 billion; ranked #1 in the nation by savingforcollege.com (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. (2) Wealth Strategies AUM reflects primarily Retail assets but includes some Private Client and Institutional Investments client assets Retail: Third Quarter Highlights 11 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Private Client: Third Quarter Highlights < Record trailing twelve month gross and net inflows of $18.3 billion and $9.5 billion, respectively < Financial Advisor headcount increased to 341 - up 17% from September 2006 12 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only < Revenue up 18% versus third quarter 2006; strongest quarter on record primarily attributable to double-digit growth in Europe < Initiated coverage of Southern European banking sector; robust global pipeline for additional coverage < Excellent results in Institutional Investor’s recently released U.S. poll: Ø Ranked #7 overall; highest in the history of the firm Ø Fourth consecutive year the firm has placed in Top Ten of Institutional Investor’s league table Ø 95% of our analysts publishing at the start of this year were recognized in the poll Ø Six analysts voted #1 in their sector Institutional Research Services: Third Quarter Highlights 13 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only by Client Domicile by Investment Service $ Billions Total AUM at September 30,2007 $813 Billion Total AUM at September 30,2006 $659 Billion Growth in Global Assets 14 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only BlendStrategies Index/Structured $25 3% Assets Under Management byInvestment Service $813 Billion Blend Strategies AUM $173 Billion(1) (+48% vs. 9/30/06) (1) Includes approximately $6 billion of Blend Fixed Income AUM. 24% 39% 10% 10% 14% (1) $ Billions Growth in Blend Strategies Assets 15 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only investment advisory clients of AllianceBernstein. Assets Under Management$ Billions +35% +18% +50% The information in this display is provided solely for use in connection with this presentation and is not directed towards existing or potential hedge fund investors or +23% -5% +18% Growth in Hedge Fund Assets 16 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only (1) Includes Shareholder Servicing, Investment Gains (Losses) and Other Revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Third Quarter Revenues 17 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. AllianceBernstein Third Quarter Advisory Fees 18 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Third Quarter Operating Expenses 19 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Third Quarter Compensation & Benefits 20 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only (1) Operating Income as a percentage of net revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Third Quarter Net Income 21 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions (except per-Unit amounts) AllianceBernstein Holding Financial Results 22 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only < Growth services performed exceptionally well; Value services were weak < Diversified Hedge Fund services were disappointing < Strong organic growth in Private Client offset by Institutional Investments outflows < AUM growth once again driven by Global and International services and non-U.S. clients < Very strong financial results with Net Income up 38% and Operating Margins expanding by 400 basis points to 32.9% < Updated full year 2007 earnings guidance estimate of approximately $4.50 - $4.80 per Unit at the holding company level Guidance assumes: Ø Lower than previously forecasted hedge fund performance fees Ø Net asset inflows continuing at levels similar to 3Q07 (adjusted to exclude $6 billion of index terminations) Ø Equity and fixed income market returns at annual rates of 8% and 5%, respectively, for the fourth quarter AllianceBernstein - 3Q07 Earnings Highlights 23 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Q&A 24 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Appendix 25 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Market Environment 26 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Institutional Growth Equity (After Fees)(1) 27 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Institutional Value Equity (After Fees)(1) 28 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Blend Strategies Services (After Fees)(1) 29 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Institutional Fixed Income (After Fees)(1) 30 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Absolute Performance: Private Client (After Fees)(1) 31 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Retail Growth Equity (After Fees)(1) 32 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Retail Value Equity (After Fees)(1) 33 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Retail Fixed Income (After Fees)(1) 34 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Relative Performance: Wealth Strategies (After Fees)(1) 35 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only Nomura, Russell Investment Group, Scotia Capital, S&P, TOPIX, and AllianceBernstein. Bernstein Value Equities InceptionDate Inception-Sep 2007 Alliance Growth Equities InceptionDate AllianceBernstein. Past performance is no guarantee of future results. Source: Bloomberg, Citigroup, FTSE, JPMorgan Chase, Lehman Brothers, Merrill Lynch, MSCI, AllianceBernstein Style Blend AllianceBernstein Fixed Income Net-of-Fee Annualized Relative Performance Premiums Inception-Sep 2007 Investment Performance: Delivering Results for Clients 36 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only In $ Thousands, Unaudited AllianceBernstein Consolidated Balance Sheet 37 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only In $ Thousands, Unaudited AllianceBernstein Consolidated Statement of Cash Flows 38 AllianceBernstein Third Quarter 2007 Review Propriety - For AllianceBernstein L.P. use only AllianceBernstein® andthe AB AllianceBernstein Logo are trademarks and service marks owned by AllianceBernstein L.P. 39
